OFFICE   OF THE ATTORNEY         GENERAL OF TEXAS
                                   AUSTIN




Eononblo   8. C. llleon
County Auditoa
arsy oounty
Peapa, Teur




                                                                     the




                                              lond and took
                                             note whloh re-
                                              rilage   or pay-
                                            ar8 from   date-   - -




     fund or uneamod lnterert fraa May 3 to Awuat 1,
     whioh had been paid in ldvanoo.   The noney ham
     bsm plaoed in the Coumtr Avaflablo 3ohool &d.
           “I luauno that,un6rr the tarma   of the note
     above quotr(L, the NO? oan make payment    et w
     tina  aa& stop the aoorulag of lntenst   Ron that
     date.   Uill you a&ire IPI whrthar I'm rorreot
     in thlr   assumption   an3   whetherthere   .ir   any regu-
      Boaorablo     R. 0. Wl18on, page 2



      latlon whioh would prevent the return oi unearned
      lnterert uhloh ha8 boon doporfted la thr Oountr
      Available Sohool RumI."

         L oounty lr re8ted wlth the title to lada whloh
hate bmm granted to It ror eluoationdl purporaae (Conat&
tution,   .etlole   VII, seotion 6)   It mtq reu or dispoao or
thoa in wholo or in part, in the manner to b provided by
the Oomdaslonera~  Oourt. (qonstltutlon,  Article ?ll, Seo-
tion 6r Art1018 2824, Vernon+8 Annotated Clrll     Statutes)

           TZWAthe raot8 stated in pIr letter,   we a8sun8
that tronty p ta rhaa rl e
                         xplred iron an4 rlnoe the bata or
the oontrrot involve&. Aooordlry to theterm or tho oontraot,
the lnterert war payable annual.4 in ldva no e.  Vhen the ln-
tsreat wm p p ld inl&anoe, it ma aid in 8ompZdanor with
the rontreot. On August 1 1940 tie mnkoc or the note
above nantloned paid the l&e‘;     for one year in cldrani~e.
On May 3, 194l, the mekrr or aalA note paaid the entire prla-
e&pal or the note. We 40 not think that thl8 would ohaqe
or alter the prorl8$onr or the oontraot whloh provided that,
the iIltCF86t w6‘ to be pal& uUmil)g in adtanoo.   Themfox%,
it 1s our oplnlon that there is uo'authorityluthorltiry   the
rerun4 or return  or any portion or ‘:le lntcm8t to the party
paying the mme when paid in oompl.&~r with the oontrtot.
                                           Your8rer$ truly
                                           Atim    OEwtRALOf T&s



                                                     Ardell .kllllam8
                                                          A“l‘tant